



Exhibit 10.39
OWENS CORNING
2016 STOCK PLAN


I. INTRODUCTION
1.1    Purpose. The purpose of the Owens Corning 2016 Stock Plan (the “Plan”) is
to promote the long-term financial success of Owens Corning (the “Company”) by
permitting the grant of awards capable of (a) establishing an equity
compensation program for certain employees and Non-Employee Directors of the
Company; (b) attracting and retaining executive personnel of outstanding
ability; (c) strengthening the Company’s capability to develop, maintain and
direct a competent management team; (d) motivating executive personnel by means
of performance-related incentives to achieve longer-range performance goals; (e)
providing incentive compensation opportunities which are competitive with those
of other major corporations; (f) enabling Company employees and executive
personnel to participate in the long-term growth and financial success of the
Company through increased stock ownership and (g) serving as a mechanism to
attract, retain and properly compensate non-employee directors. Where the grant
of shares of stock under this Plan is restricted or rendered impracticable by
foreign local laws and/or regulations, the foregoing purposes will be promoted
through some alternative arrangement (or in some cases cash equivalents) as
applicable.
1.2    Certain Definitions. In addition to the defined terms set forth elsewhere
in this Plan, the terms set forth below, shall, when capitalized, have the
following respective meanings.
“Agreement” shall mean the written agreement or other type or form of writing or
other evidence (including in an electronic medium) approved by the Committee and
evidencing an award hereunder between the Company and the recipient of such
award.
“Board” shall mean the Board of Directors of the Company.
“Bonus Stock” shall mean shares of Common Stock that are not subject to a
Restriction Period or Performance Measures.
“Cause” shall mean, unless otherwise defined in an applicable Agreement, the
willful and continued failure to substantially perform the duties assigned by
the Company (other than a failure resulting from the optionee’s Disability), the
willful engaging in conduct which is demonstrably injurious to the Company or
any Subsidiary, monetarily or otherwise, including conduct that, in the
reasonable judgment of the Committee, no longer conforms to the standard of the
Company’s employees or executives, any act of dishonesty, commission of a
felony, or a significant violation of any statutory or common law duty of
loyalty to the Company.
“Change in Control” shall have the meaning set forth in Section 6.8(b).
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan,
consisting of two or more members of the Board, each of whom is intended to be
(i) a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act, (ii) an “outside director” within the meaning of Section 162(m) of
the Code, and (iii) an “Independent Director” within the meaning of the rules of
the New York Stock Exchange.
“Common Stock” shall mean common stock, $.01 par value, of the Company.
“Disability” shall mean, unless otherwise defined in an applicable Agreement,
the inability of the holder of an award to perform substantially such holder’s
duties and responsibilities for a continuous period of at least six





--------------------------------------------------------------------------------






months, as determined solely by the Committee. To the extent that Code Section
409A is applicable to a particular award, the term “Disability” shall have the
meaning as defined under that Section.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on the New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided further, that Fair Market Value may be
determined by the Committee by whatever other means or method as the Committee,
in the good faith exercise of its discretion, shall at such time deem
appropriate. Notwithstanding the foregoing, for any purposes under this Plan
including for Plan administrative purposes, the Committee may, in its
discretion, apply any other definition of Fair Market Value which is reasonable
and consistent with applicable tax, accounting and other rules.
“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof, as set forth in the Agreement, with an aggregate value
equal to the excess of the Fair Market Value of one share of Common Stock on the
date of exercise over the base price of such SAR, multiplied by the number of
such SARs which are exercised.
“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
which meets the requirements of Section 422 of the Code, or any successor
provision, and which is intended by the Committee to constitute an Incentive
Stock Option.
“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.
“Non-Qualified Stock Option” shall mean an option to purchase shares of Common
Stock that is not an Incentive Stock Option.
“Participant” shall mean an individual who has been granted an Incentive Stock
Option, a Non-Qualified Stock Option, an SAR, a Bonus Stock Award, a Performance
Share Award, a Restricted Stock Award or a Restricted Stock Unit Award.
“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant,
vesting or exercisability of all or a portion of an option or SAR, (ii) as a
condition to the grant or vesting of a Stock Award or (iii) during the
applicable Restriction Period or Performance Period as a condition to the
holder’s receipt of Common Stock subject to a Restricted Stock Award, Restricted
Stock Unit Award, or a Performance Share Award and/or of payment with respect to
such award. The Committee may amend or adjust the Performance Measures or other
terms and conditions of an outstanding award in recognition of unusual or
nonrecurring events affecting the Company or its financial statements or changes
in law or accounting, but only to the extent such adjustment would not cause any
portion of the award, upon payment, or the option, upon exercise, to be
nondeductible pursuant to Section 162(m) of the Code. Such criteria and
objectives may include one or more of the following, on an absolute basis or
relative to other companies or benchmarks: total stockholder return (based on
the change in the price of a share of the Company’s Common Stock and dividends
paid); brand recognition or acceptance; cost savings or waste elimination;
earnings before interest, taxes and amortization (“EBITA”); earnings before
interest and taxes (“EBIT”); earnings before interest, taxes, depreciation and
amortization (“EBITDA”); operating income before interest and taxes (“OBIT”);
operating income before interest, taxes, depreciation and amortization
(“OBITDA”); earnings per share; income; operating income; market share or market
segment share; net income; new product innovation; operating profit or net
operating profit; operating margins or profit margins; profits or gross profits;
product cost reductions; product release schedules; return on stockholder’s
equity; return on assets; return on capital employed; return on invested
capital; return on





--------------------------------------------------------------------------------






operating revenue; revenue or revenue growth; sales or segment sales; share
price performance; strategic corporate objectives relating to: increase in
revenue with certain customers, customer groups, or customer types; revenues,
synergies or savings related to corporate transactions; safety performance;
sustainability or environmental performance); economic value added; and cash
flows (including, but not limited to: operating cash flow, free cash flow, cash
flow return on equity and cash flow return on investment); working capital or
changes in working capital over any time period or any combination of the
foregoing performance measures. If the Committee desires that compensation
payable pursuant to any award subject to Performance Measures be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, the Performance Measures (i) shall be established by the Committee no
later than the end of the first to occur of the first 90 days or the first 25%
of the Performance Period or Restriction Period, as applicable (or such other
time designated by the Internal Revenue Service), (ii) shall be limited to those
listed herein and (iii) shall satisfy all other applicable requirements imposed
under Treasury Regulations promulgated under Section 162(m) of the Code,
including the requirement that such Performance Measures be stated in terms of
an objective formula or standard.
“Performance Period” shall mean any period designated by the Committee during
which the Performance Measures applicable to a Performance Share Award shall be
measured.
“Performance Share” shall mean shares of Common Stock that are subject to
forfeiture upon failure to attain specified Performance Measures within a
specified Performance Period.
“Performance Share Unit” shall mean a right, contingent upon the attainment of
specified Performance Measures within a specified Performance Period, to receive
one share of Common Stock, which may be Restricted Stock, or in lieu of all or a
portion thereof, at the Committee’s discretion, a cash payment based on the Fair
Market Value of one share of Common Stock.
“Performance Share Award” shall mean an award of Performance Shares or
Performance Share Units under this Plan.
“Permanent and Total Disability” shall, unless otherwise defined in an
applicable Agreement, have the meaning set forth in Section 22(e) (3) of the
Code or any successor thereto.
“Prior Plan” shall mean the Owens Corning 2013 Stock Plan, or any other equity
compensation plan maintained by the Company prior to the effective date of this
Plan.
“Restricted Stock” shall mean shares of Common Stock that are subject to a
Restriction Period.
“Restricted Stock Unit” shall mean the right to receive one share of Common
Stock which shall be contingent upon the expiration of a specified Restriction
Period and subject to such additional restrictions as may be contained in the
Agreement relating thereto.
“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect.
“Retirement” unless otherwise specifically set forth under the terms of an
Agreement, for purposes of this Plan shall mean termination of employment for a
reason other than Cause by an employee who is at least 55 years of age and who
has at least 10 years of Service with the Company.
“SAR” shall mean a stock appreciation right which may be a Free Standing SAR or
a Tandem SAR.
“Service” shall mean any period of service or employment with the Company. This
shall include either or both employment as an employee of the Company or service
on the Board as a Non-Employee Director. Service shall include any such Service
with the Company or any predecessor of the Company. Nothing in the Plan, in the





--------------------------------------------------------------------------------






grant of any award or in any award Agreement shall confer upon any Participant
any right to continue in the Service of the Company or any of its Subsidiaries,
or interfere in any way with the right of the Company or any of its Subsidiaries
to terminate the Participant’s employment or other service relationship for any
reason at any time.
“Stock Award” shall mean a Restricted Stock Award, a Restricted Stock Unit Award
or a Bonus Stock Award.
“Subsidiary” and “Subsidiaries” shall have the meanings set forth in Section
1.4.
“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Non-Qualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of shares of Common Stock subject to
such option, or portion thereof, which is surrendered.
1.3    Administration. This Plan shall be administered by the Committee. The
Committee shall have the authority to determine eligibility for awards hereunder
and to determine the form, amount and timing of each award to such persons and,
if applicable, the number of shares of Common Stock, and the number of
Performance Shares or Performance Share Units subject to such an award, the
exercise price or base price associated with the award, the time and conditions
of exercise or settlement of the award and all other terms and conditions of the
award, including, without limitation, the form of the Agreement evidencing the
award. The Committee may, in its sole discretion and for any reason at any time,
subject to the requirements imposed under Section 162(m) of the Code and
regulations promulgated thereunder in the case of an award intended to be
qualified performance-based compensation, take action such that (a) any or all
outstanding options, Stock Awards, and/or SARs shall become exercisable in part
or in full, (b) all or a portion of the Restriction Period applicable to any
outstanding award shall lapse, (c) all or a portion of the Performance Period
applicable to any outstanding Performance Share Award shall lapse, or (d) the
Performance Measures applicable to any outstanding award (if any) shall be
deemed to be satisfied at the maximum or any other level.
The Committee shall, subject to the terms of this Plan, have the discretionary
authority to interpret this Plan and the application thereof, establish rules
and regulations it deems necessary or desirable for the administration of this
Plan and may impose, incidental to the grant of an award, conditions with
respect to the award, such as limiting competitive employment or other
activities. All such interpretations, rules, regulations and conditions shall be
final, binding and conclusive. The Committee delegates the authority for
ministerial administration of the Plan and awards made under the Plan to the
Company.
Notwithstanding anything in the Plan to the contrary, in accordance with Section
157 (or any other applicable section) of the Delaware General Corporation Law,
the Committee may, by resolution, authorize one or more executive officers of
the Company to do one or both of the following: (x) designate non-director and
non-executive officer employees of the Company or any of its Subsidiaries to be
recipients of awards hereunder; and (y) determine the number of shares of Common
Stock subject to awards to be received by such non-director and non-executive
officer employees; provided, however, that the resolution so authorizing such
executive officer or officers shall specify the total number of shares of Common
Stock that such executive officer or officers may so award. The Committee may
not delegate its power and authority to an executive officer of the Company with
regard to the grant of an award to any person who is a “covered employee” within
the meaning of Section 162(m) of the Code or who, in the Committee’s judgment,
is likely to be a covered employee at any time during the period an award
hereunder to such employee would be outstanding or with regard to the selection
for participation in this Plan of an officer, director or other person subject
to Section 16 of the Exchange Act or decisions concerning the timing, pricing or
amount of an award to such an officer, director or other person.
Notwithstanding anything in the Plan to the contrary, to the extent an award
granted hereunder would be subject to the requirements of Section 409A of the
Code and the regulations thereunder, then the Agreement for





--------------------------------------------------------------------------------






such award and the Plan shall be construed and administered so as the award
complies with Section 409A of the Code and the regulations thereunder.
Consistent with the foregoing, if the holder of an award granted under this Plan
is a “specified employee,” as defined in Section 409A of the Code, as of the
date of the holder’s “separation from service,” as defined in Section 409A of
the Code, then to the extent any amount payable under such award (i) constitutes
the payment of nonqualified deferred compensation, within the meaning of Section
409A of the Code, (ii) is payable upon the holder’s separation from service and
(iii) under the terms of the Agreement for such award and this Plan would be
payable prior to the six-month anniversary of the holder’s separation from
service, such payment shall be delayed until the earlier to occur of (A) the
six-month anniversary of the holder’s separation from service or (B) the date of
the holder’s death. Neither a Participant nor any of a Participant’s creditors
or beneficiaries will have the right to subject any deferred compensation
(within the meaning of Section 409A of the Code) payable under this Plan and
grants hereunder to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A of the Code, any deferred compensation (within the meaning of
Section 409A of the Code) payable to a Participant or for a Participant’s
benefit under this Plan and grants hereunder may not be reduced by, or offset
against, any amount owing by a Participant to the Company or any of its
Subsidiaries.
Awards may be granted to Participants in jurisdictions outside the United States
(including, as appropriate, under sub-plans). To the extent necessary or
advisable to comply with applicable local laws while concurrently aiming to
achieve the purposes of the Plan it may be determined by the Committee that the
terms and conditions applicable to those awards granted to Participants outside
the United States are different from those under the Plan.
1.4    Eligibility. Participants in this Plan shall consist of such Non-Employee
Directors, officers, and employees of the Company, its subsidiaries and any
other entity designated by the Board or the Committee (individually a
“Subsidiary” and collectively the “Subsidiaries”) as the Committee, in its sole
discretion, may select from time to time; provided, however, that a Non-Employee
Director, officer or employee of a Subsidiary shall be designated a recipient of
an option or SAR only if Common Stock qualifies, with respect to such recipient,
as “service recipient stock” within the meaning set forth in Section 409A of the
Code. For purposes of this Plan, reference to employment by the Company shall
also mean employment by a Subsidiary, and references to employment shall also
mean services as a Non-Employee Director.
1.5    Shares Available. Subject to adjustment as provided in Section 6.7, the
number of shares of Common Stock available under the Plan shall be 2,500,000,
plus the number of shares of Common Stock available under the Prior Plan as of
the effective date of the Plan. As of the effective date of the Plan, no further
grants may be made under the Prior Plan. To the extent that shares of Common
Stock subject to an award (except to the extent shares of Common Stock are
issued or delivered by the Company in connection with the exercise of a Tandem
SAR) under the Plan or the Prior Plan are not issued or delivered by reason of
the expiration, termination, cancellation or forfeiture of such award or the
settlement of such award in cash, then such shares of Common Stock shall again
be available under the Plan. Notwithstanding any other provision of the Plan to
the contrary, any and all of the shares of Common Stock available under this
paragraph shall be available for any or all types of awards, including full
value stock awards, which are available under the terms of the Plan.
Notwithstanding anything in this Section 1.5 to the contrary, shares of Common
Stock subject to an award under this Plan may not be made available for further
issuance under this Plan if such shares are: (a) shares that were subject to a
stock-settled SAR and were not issued upon the net settlement or net exercise of
such SAR, (b) shares used to pay the exercise price of an Incentive Stock Option
or Non-Qualified Stock Option, (c) shares delivered to or withheld (or otherwise
used) by the Company to pay withholding taxes related to an award under this
Plan, or (d) shares repurchased on the open market with the proceeds of an
option exercise.
Shares of Common Stock shall be made available from authorized and unissued
shares of Common Stock, or authorized and issued shares of Common Stock
reacquired and held as treasury shares or otherwise or a combination thereof,
including shares acquired on the open market in Canada.
To the extent required by Section 162(m) of the Code and the rules and
regulations thereunder, the maximum number of shares of Common Stock with
respect to which options, SARs, Stock Awards or Performance





--------------------------------------------------------------------------------






Share Awards, or a combination thereof, may be granted during any calendar year
to any person shall be 1,000,000, subject to adjustment as provided in Section
6.7.
For purposes of grants of Incentive Stock Options under this Plan, the maximum
number of shares available for such grant(s) shall be no more than 1,500,000
shares, subject to adjustment as provided in Section 6.7.
Not more than 5% of the shares of Common Stock authorized under the Plan shall
be subject to Bonus Stock awards or other awards that vest over a period (or, as
applicable, have a Performance Period) shorter than twelve (12) months; provided
that such limitation shall not apply to awards granted to Non-Employee
Directors. Notwithstanding the foregoing, the Committee may permit acceleration
of vesting of any award, including in the event of the Participant’s death,
Disability, Retirement or a Change in Control.
Common Stock that may be granted during any fiscal year of the Company to any
Non-Employee Director shall not exceed the lesser of $1,000,000 in aggregate
grant date fair value or 100,000 shares.




II.    STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
2.1    Stock Options. The Committee may, in its discretion, grant Incentive
Stock Options or Non-Qualified Stock Options to such eligible persons under
Section 1.4 as may be selected by the Committee.
Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:
(a)    Number of Shares and Purchase Price. The number of shares and the
purchase price per share of Common Stock subject to an option shall be
determined by the Committee, provided, however, that (except with respect to
awards under Section 6.15 of this Plan) the purchase price per share of Common
Stock shall not be less than 100% of the Fair Market Value of a share of Common
Stock on the date of grant of such option, and provided further, that if an
Incentive Stock Option shall be granted to any person who, at the time such
option is granted, owns capital stock possessing more than ten percent of the
total combined voting power of all classes of capital stock of the Company (or
of any parent or subsidiary as defined in Section 424 of the Code) (a “Ten
Percent Holder”), the purchase price per share of Common Stock shall be the
price (currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.
(b)    Option Period and Exercisability. The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
Incentive Stock Option nor Non-Qualified Stock Option shall be exercised later
than ten years after its date of grant; provided further, that if an Incentive
Stock Option shall be granted to a Ten Percent Holder, such option shall not be
exercised later than five years after its date of grant. Once determined and
stated in an Agreement with respect to an option, the period during which an
option can be exercised shall not be further extended. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an option or to the exercisability of all or a portion
of an option. Subject to the vesting restriction in Section 1.5, the Committee
shall determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only for whole shares of Common
Stock.
(c)    Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanied by payment therefor in full (or arrangement made
for such payment to the Company’s satisfaction) either (A) by the delivery of
cash in the amount of the aggregate purchase price payable by reason of such
exercise,





--------------------------------------------------------------------------------






(B) for employees other than Canadian employees, by delivery (either actual
delivery or by attestation procedures established by the Company) of previously
acquired shares of Common Stock that have an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, (C) authorizing the Company to withhold
whole shares of Common Stock which would otherwise be delivered having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, (D) subject to
applicable law, by the delivery of cash in the amount of the aggregate purchase
price payable by reason of such exercise by a broker-dealer acceptable to the
Company to whom the optionee has submitted an irrevocable notice of exercise, or
(E) a combination of (A), (B) and (C), in each case to the extent set forth in
the Agreement relating to the option, (ii) if applicable, by surrendering to the
Company any Tandem SARs which are cancelled by reason of the exercise of the
option and (iii) by executing such documents as the Company may reasonably
request. Any fraction of a share of Common Stock which would be required to pay
such purchase price shall be disregarded and the remaining amount due shall be
paid in cash by the optionee. No shares of Common Stock shall be issued and no
certificate representing Common Stock shall be delivered until the full purchase
price therefore has been paid (or arrangement made for such payment to the
Company’s satisfaction). Options may not provide for any dividends or dividend
equivalents thereon.
Notwithstanding the foregoing, permitted exercise methods may be limited by the
terms of the individual Agreement.
2.2    Stock Appreciation Rights. The Committee may, in its discretion, grant
SARs to such eligible persons under Section 1.4 as may be selected by the
Committee. The Agreement relating to an SAR shall specify whether the SAR is a
Tandem SAR or a Free-Standing SAR.
SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:
(a)    Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per share
of Common Stock of the related option. The base price of a Free-Standing SAR
shall be determined by the Committee; provided, however, that (except with
respect to awards under Section 6.15 of this Plan) such base price shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the date
of grant of such SAR.
(b)    Exercise Period and Exercisability. The Agreement relating to an award of
SARs shall specify whether such award may be settled in shares of Common Stock
(including shares of Restricted Stock) or cash or a combination thereof. The
period for the exercise of an SAR shall be determined by the Committee;
provided, however, that no SAR may be exercised later than 10 years after its
date of grant; provided further, that no Tandem SAR shall be exercised later
than the expiration, cancellation, forfeiture or other termination of the
related option. Once determined and stated in an Agreement with respect to an
SAR, the period during which an SAR can be exercised shall not be further
extended. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an SAR or to the
exercisability of all or a portion of an SAR. Subject to the vesting restriction
in Section 1.5, the Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole shares of Common Stock and, in the case of a
Free Standing SAR, only with respect to a whole number of SARs. If an SAR is
exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.2(c), or such shares shall be transferred to the holder in book entry form
with restrictions on the Shares duly noted, and the holder of such Restricted
Stock shall have such rights of a stockholder of the Company as determined
pursuant to Section 3.2(d). Prior to the exercise of an SAR for shares of Common
Stock, including Restricted Stock, the holder of such SAR shall have no rights
as a





--------------------------------------------------------------------------------






stockholder of the Company with respect to the shares of Common Stock subject to
such SAR, and SARs may not provide for any dividend equivalents thereon.
(c)    Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (i) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (ii) by executing such documents as
the Company may reasonably request.
2.3 Termination of Employment or Service.
(a)    Non-Qualified Stock Options and SARs. All of the terms relating to the
exercise period or to the vesting, in whole or in part, or forfeiture and
cancellation of such option or SAR award upon a termination of employment or
service with the Company of the holder, whether by reason of Disability,
Retirement, death or any other reason, shall be determined by the Committee and
as set forth in the Agreement. Notwithstanding the foregoing, age and service
requirements set forth in any individual Agreement will be inapplicable in
jurisdictions where they are in conflict with implementation of the European
Union Age Discrimination Directive.
(b)    Incentive Stock Options. All of the terms relating to the exercise period
or to the vesting, in whole or in part, or forfeiture and cancellation of such
Incentive Stock Option award upon a termination of employment or service with
the Company of the holder, whether by reason of Disability, Retirement, death or
any other reason, shall be determined by the Committee and as set forth in the
Agreement. Notwithstanding the foregoing, age and service requirements set forth
in any individual award Agreement will be inapplicable in jurisdictions where
they are in conflict with implementation of the European Union Age
Discrimination Directive.
(c)    Continuation of Service as a Non-Employee Director. Unless otherwise set
forth in the Agreement, a holder’s employment with the Company will not be
deemed to have terminated for purposes of this Section 2.3 if the holder
continues to provide services to the Company as a Non-Employee Director.
Similarly, a holder’s directorship will not be deemed to have terminated for
purposes of awards under this Plan or for purposes of this Section 2.3 if the
holder continues to provide services to the Company as an employee of the
Company.
2.4    No Repricing. Notwithstanding anything in this Plan to the contrary and
subject to Section 6.7, without the approval of the stockholders of the Company
the Committee will not amend or replace any previously granted option or SAR in
a transaction that constitutes a “repricing,” as such term is used in Section
303A.08 of the Listed Company Manual of the New York Stock Exchange. Further,
except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding Incentive Stock Options, Non-Qualified Stock Options or SARs or
cancel outstanding Incentive Stock Options, Non-Qualified Stock Options or SARs
in exchange for cash, other awards or Incentive Stock Options, Non-Qualified
Stock Options or SARs with an exercise price that is less than the exercise
price of the original Incentive Stock Options, Non-Qualified Stock Options or
SARs without stockholder approval.
III.    STOCK AWARDS
3.1    Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons under Section 1.4 as may be selected by the Committee. The
Agreement relating to the Stock Award shall specify whether the Stock Award is a
Restricted Stock Award, a Restricted Stock Unit Award or Bonus Stock Award.





--------------------------------------------------------------------------------






3.2    Terms of Stock Awards. Stock Awards shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award, Restricted Stock Unit Award or Bonus Stock
Award and the Performance Measures (if any) and Restriction Period applicable to
a Restricted Stock Award or Restricted Stock Unit Award shall be determined by
the Committee and set forth in the individual award Agreement.
(b)    Vesting and Forfeiture. Subject to the vesting restriction in Section
1.5, the Agreement relating to a Restricted Stock Award or Restricted Stock Unit
Award shall provide, in the manner determined by the Committee in its
discretion, and subject to the provisions of this Plan, for the vesting, in
whole or in part, of the shares of Common Stock subject to such award, in the
case of a Restricted Stock Award, or the vesting of the Restricted Stock Unit
Award itself, in the case of Restricted Stock Unit Award, (i) if specified
Performance Measures are satisfied or met during the specified Restriction
Period or (ii) if the holder of such award remains continuously in the
employment of or service to the Company during the specified Restriction Period,
and for the forfeiture of the shares of Common Stock subject to such award in
the case of a Restricted Stock Award, or the forfeiture of the Restricted Stock
Unit Award itself, in the case of a Restricted Stock Unit Award, (x) if
specified Performance Measures are not satisfied or met during the specified
Performance Period or (y) if the holder of such award does not remain
continuously in the employment of or service to the Company during the specified
Restriction Period. Bonus Stock Awards shall not be subject to any Performance
Measures or Restriction Periods.
(c)    Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 6.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with Section
6.5, the restrictions shall be removed from the requisite number of any shares
of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.
(d)    Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Stock award, and subject to the
terms and conditions of a Restricted Stock award, the holder of such award shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution with respect to shares of Common Stock shall be
deposited with the Company and shall be subject to the same restrictions as the
shares of Common Stock with respect to which such distribution was made.
(e)    Rights and Provisions Applicable to Restricted Stock Unit Awards. The
Agreement relating to a Restricted Stock Unit award shall specify whether the
holder thereof shall be entitled to receive, on a current or deferred basis,
dividend equivalents, or the deemed reinvestment of, any deferred dividend
equivalents, with respect to the number of shares of Common Stock subject to
such award. Prior to the settlement of a Restricted Stock Unit award, the holder
thereof shall not have any rights as a stockholder of the Company with respect
to the shares of Common Stock subject to such award, except to the extent that
the Committee, in its sole discretion, may grant dividend equivalents on
Restricted Stock Unit awards as





--------------------------------------------------------------------------------






provided above (provided, that dividend equivalents on Common Stock underlying
Restricted Stock Units with restrictions that lapse as a result of the
achievement of Performance Measures will be deferred until and paid contingent
upon the achievement of the applicable Performance Measures). No shares of
Common Stock and no certificates representing shares of Common Stock that are
subject to a Restricted Stock Unit award shall be issued upon the grant of a
Restricted Stock Unit award. Instead, shares of Common Stock subject to
Restricted Stock Unit awards and the certificates representing such shares of
Common Stock shall only be distributed at the time of settlement of such
Restricted Stock Unit awards in accordance with the terms and conditions of this
Plan and the Agreement relating to such Restricted Stock Unit award.
3.3    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any vesting, in whole
or in part, or forfeiture and cancellation of such award upon a termination of
employment or service with the Company of the holder of such award, whether by
reason of Disability, Retirement, death or any other reason, shall be determined
by the Committee and as set forth in the Agreement. Notwithstanding the
foregoing, age and service requirements set forth in any individual award
Agreement will be inapplicable in jurisdictions where they are in conflict with
implementation of the European Union Age Discrimination Directive. In addition,
notwithstanding anything in this Plan or any Agreement under the Plan to the
contrary the Committee may not accelerate or waive any vesting requirements,
performance requirements or restriction periods on any Restricted Stock awards
or Restricted Stock Unit awards other than in the case of death, Disability,
Retirement or a Change in Control.
IV.    PERFORMANCE SHARE AWARDS
4.1    Performance Share Awards. The Committee may, in its discretion, grant
Performance Share Awards to such eligible persons under Section 1.4 as may be
selected by the Committee.
4.2    Terms of Performance Share Awards. Performance Share Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.
(a)    Number of Performance Shares, Performance Share Units and Performance
Measures. The number of Performance Shares or Performance Share Units subject to
any award and the Performance Measures and Performance Period applicable to such
award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Performance Share
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
award, if specified Performance Measures are satisfied or met during the
specified Performance Period, and for the forfeiture of such award, if specified
Performance Measures are not satisfied or met during the specified Performance
Period.
(c)    Stock Issuance. During the Performance Period, Performance Shares shall
be held by a custodian in book entry form with restrictions on such shares duly
noted or, alternatively, a certificate or certificates representing Performance
Shares shall be registered in the holder’s name and may bear a legend, in
addition to any legend which may be required pursuant to Section 6.6, indicating
that the ownership of the shares of Common Stock represented by such certificate
is subject to the restrictions, terms and conditions of this Plan and the
Agreement relating to the Performance Shares. All such certificates shall be
deposited with the Company, together with stock powers or other instruments of
assignment (including a power of attorney), each endorsed in blank with a
guarantee of signature if deemed necessary or appropriate, which would permit
transfer to the Company of all or a portion of the shares of Common Stock
subject to the Performance Share Award in the event such award is forfeited in
whole or in part. Upon termination of any applicable Performance Period (and the
satisfaction or attainment of applicable Performance Measures), subject to the
Company’s right to require payment of any taxes in accordance with Section 6.5,
the restrictions shall be removed from the requisite number of any shares of





--------------------------------------------------------------------------------






Common Stock that are held in book entry form, and all certificates evidencing
ownership of the requisite number of shares of Common Stock shall be delivered
to the holder of such award.
(d)    Rights with Respect to Performance Shares. Unless otherwise set forth in
the Agreement relating to an award of Performance Shares, and subject to the
terms and conditions of the applicable Performance Share Award, the holder of
such award shall have all rights as a stockholder of the Company, including, but
not limited to, voting rights, the right to receive dividends and the right to
participate in any capital adjustment applicable to all holders of Common Stock;
provided, however, that a distribution with respect to shares of Common Stock
shall be deposited with the Company and shall be subject to the same
restrictions as the shares of Common Stock with respect to which such
distribution was made.
(e)    Settlement of Vested Performance Share Unit Awards. The Agreement
relating to a Performance Share Unit award (i) shall specify whether such award
may be settled in shares of Common Stock (including shares of Restricted Stock)
or cash or a combination thereof and (ii) may specify whether the holder thereof
shall be entitled to receive, on a deferred basis, dividend equivalents, and, if
determined by the Committee, interest on or the deemed reinvestment of any
deferred dividend equivalents, with respect to the number of shares of Common
Stock subject to such award. If a Performance Share Unit award is settled in
shares of Restricted Stock, such shares of Restricted Stock shall be issued to
the holder in book entry form or a certificate or certificates representing such
Restricted Stock shall be issued in accordance with Section 3.2(c) and the
holder of such Restricted Stock shall have such rights of a stockholder of the
Company as determined pursuant to Section 3.2(d). Prior to the settlement of a
Performance Share Unit award in shares of Common Stock, including Restricted
Stock, the holder of such award shall have no rights as a stockholder of the
Company with respect to the shares of Common Stock subject to such award.
4.3    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Share Award, or any forfeiture and cancellation
of such award upon a termination of employment or service with the Company of
the holder of such award, whether by reason of Disability, Retirement, death or
any other reason, shall be determined by the Committee. Notwithstanding anything
in this Plan or any Agreement under the Plan to the contrary the Committee may
not accelerate or waive any vesting requirements, performance requirements or
restriction periods on any Performance Share Awards other than in the case of
death, Disability, Retirement or a Change in Control.
V.    PROVISIONS RELATING TO NON-EMPLOYEE DIRECTORS
5.1    Equity Awards Granted to Non-Employee Directors. Each Non-Employee
Director is eligible to receive awards consisting of Restricted Stock,
Restricted Stock Units, options to purchase shares of Common Stock, SARs, Bonus
Stock, Performance Shares and/or Performance Share Units in accordance with this
Article V and subject to such terms and conditions as shall be established by
the Committee consistent with Articles II, III and IV and as set forth in an
individual agreement regarding each such award. All options granted under this
Article V shall constitute Non-Qualified Stock Options.
5.2    Non-Employee Director Equity Awards in Lieu of Director Fees. In addition
to any award received under Section 5.1 of this Plan, each Non-Employee Director
may also from time to time elect, in accordance with procedures to be specified
by the Committee and subject to approval of the Committee, to receive in lieu of
all or part of a specified percentage of the cash retainer and any meeting fees
that would otherwise be payable to such Non-Employee Director (a) shares or
deferred units of Common Stock having a Fair Market Value equal to the amount of
the forgone retainer and meeting fees, determined as of the date such retainer
and meeting fees are payable, (b) Restricted Stock or Restricted Stock Units
granted pursuant to Article III having a Fair Market Value equal to the amount
of the forgone retainer and meeting fees, determined as of the date on which
such retainer or meeting fees otherwise would have been paid to such
Non-Employee Director; or (c) options granted pursuant to Article II having a
value equal to the amount of the forgone retainer and meeting fees, based on
such valuation methodology specified by the Committee. Any election under this
paragraph 5.2 shall be made under an





--------------------------------------------------------------------------------






appropriate election form and appropriate individual award agreement or
agreements and shall have terms and conditions set forth in such agreement and
as approved by the Committee. To the extent provided by the Committee from time
to time, Non-Employee Directors may elect to defer the receipt of any award
granted pursuant to this Section 5.2, other than options, through an appropriate
deferral election by the Non-Employee Director. Any election made under this
Section 5.2 must be made prior to the year in which such cash retainer and
meeting fees are earned, and shall otherwise be in accordance with the
requirements of Section 409A of the Code.
VI.    GENERAL
6.1    Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval and, if approved at the 2016 annual
meeting of stockholders, shall become effective on the date of such approval.
This Plan shall terminate on the date which is 10 years from the effective date,
unless terminated earlier by the Board. Termination of this Plan shall not
affect the terms or conditions of any award granted prior to termination.
6.2    Amendments. The Committee may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) and Section 422 of the Code;
provided, however, that no amendment shall be made without stockholder approval
if such amendment would (a) increase the maximum number of shares of Common
Stock available under this Plan (subject to Section 6.7), (b) effect any change
inconsistent with Section 422 of the Code, (c) extend the term of this Plan or
(d) reduce the minimum purchase price of a share of Common Stock subject to an
option. No amendment may impair the rights of a holder of an outstanding award
without the consent of such holder.
Awards may be granted to Participants in jurisdictions outside the United
States. To the extent necessary or advisable to comply with applicable local
laws while concurrently aiming to achieve the purposes of the Plan, it may be
determined by the Committee that the terms and conditions applicable to those
awards granted to Participants outside the United States are different from
those under the Plan.
6.3    Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and the recipient of such
award and, upon execution by each party and delivery of the Agreement to the
Company, such award shall be effective as of the effective date set forth in the
Agreement. All agreements are subject to the terms of this Plan and shall be
interpreted in accordance with the discretionary authority of the Committee
under this Plan.
6.4    Non-Transferability of Awards. Unless otherwise specified in the
Agreement relating to an award, no award shall be transferable other than by
will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company, and in no event will any award
granted under the Plan be transferred for value. Except to the extent permitted
by the foregoing sentence or the Agreement relating to an award, each award may
be exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person. Except to the extent permitted
by the second preceding sentence or the Agreement relating to an award, no award
may be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any such
award, such award and all rights thereunder shall immediately become null and
void.
6.5    Tax Withholding. The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an award made hereunder, payment by the holder of such award of
any Federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (a) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(b) the holder may satisfy any such obligation by any of the following means:
(i) a cash payment





--------------------------------------------------------------------------------






to the Company in the amount necessary to satisfy any such obligation, (ii)
except for Canadian employees, delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of shares of
Common Stock having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the amount necessary to satisfy any such obligation, (iii)
authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
a holder, equal to the amount necessary to satisfy any such obligation, (iv) in
the case of the exercise of an Incentive Stock Option or Non-Qualified Stock
Option, a cash payment in the amount necessary to satisfy any such obligation by
a broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise or (v) any combination of (i), (ii) and (iii), in
each case to the extent set forth in the Agreement relating to the award. Shares
of Common Stock to be delivered or withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Notwithstanding any provision of this Plan or any
agreement to the contrary, any fraction of a share of Common Stock which would
be required to satisfy the tax withholding obligation may be rounded up to the
next whole share.
6.6    Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise or settlement
of such award or the delivery of shares thereunder, such award shall not be
exercised or settled and such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
6.7    Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, or any other corporate transaction or event having an effect similar
to any of the foregoing, the number and class of securities available under this
Plan, the maximum number of shares of Common Stock with respect to which
options, SARs, Stock Awards or Performance Share Awards or a combination thereof
may be awarded during any calendar year to any one person, the maximum number of
shares of Common Stock that may be issued pursuant to awards in the form of
Incentive Stock Options, the number and class of securities subject to each
outstanding option and the purchase price per security, the terms of each
outstanding SAR, the number and class of securities subject to each outstanding
Stock Award, and the terms of each outstanding Performance Share or Performance
Share Unit, plus the other terms of outstanding awards, shall be appropriately
adjusted by the Committee, such adjustments to be made in the case of
outstanding options and SARs without an increase in the aggregate purchase price
or base price and in accordance with Section 409A of the Code. Moreover, in the
event of any such transaction or event, the Committee shall provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration (including cash), if any, as it, in good faith, shall determine to
be equitable in the circumstances and shall require in connection therewith the
surrender of all awards so replaced in a manner that complies with Section 409A
of the Code. In addition, for each option or SAR with a purchase price or base
price, as applicable, greater than the consideration offered in connection with
any such transaction or event, the Committee may in its discretion elect to
cancel such option or SAR without any payment to the person holding such option
or SAR. The decision of the Committee regarding any such adjustment shall be
final, binding and conclusive.
6.8    Change in Control.
(a) Notwithstanding any provision in this Plan or any Agreement, in the event of
a Change in Control, (i) all outstanding options and SARs shall immediately
become exercisable in full, (ii) the Restriction Period applicable to any
outstanding Stock Award shall lapse, (iii) the Performance Period applicable to
any outstanding Performance Share Award shall lapse, unless otherwise provided
in the award





--------------------------------------------------------------------------------






Agreement and subject to the discretion of the Committee and (iv) the
Performance Measures applicable to any outstanding award shall be deemed to be
satisfied at the maximum level.
(b) In the event of a Change in Control, the Board (as constituted prior to such
Change in Control) may, in its discretion:
(i) require that shares of stock of the corporation resulting from such Change
in Control, or a parent corporation thereof, be substituted for some or all of
the shares of Common Stock subject to an outstanding award, with an appropriate
and equitable adjustment to such award as shall be determined by the Board in
accordance with Section 6.7; and/or


(ii) require outstanding awards, in whole or in part, to be surrendered to the
Company by the Participant, and to be immediately cancelled by the Company, and
to provide for the Participant to receive (A) a cash payment in an amount equal
to (1) in the case of an option or an SAR, the aggregate number of shares of
Common Stock then subject to the portion of such option or SAR surrendered
multiplied by the excess, if any, of the Fair Market Value of a share of Common
Stock as of the date of the Change in Control, over the purchase price or base
price per share of Common Stock subject to such option or SAR, and (2) in the
case of a Stock Award or a Performance Share Award, the aggregate number of
shares of Common Stock then subject to the portion of such award surrendered to
the extent the Performance Measures applicable to such award have been satisfied
or are deemed satisfied pursuant to Section 6.8(a), multiplied by the Fair
Market Value of a share of Common Stock as of the date of the Change in Control;
(B) shares of capital stock of the corporation resulting from or succeeding to
the business of the Company pursuant to such Change in Control, or a parent
corporation thereof, having a fair market value not less than the amount
determined under clause (A) above; or (C) a combination of the payment of cash
pursuant to clause (A) above and the issuance of shares pursuant to clause (B)
above.


(c)    “Change in Control” shall mean:
(i) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of more than 50% of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Common Stock”) or (B) the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
excluding, however, the following: (1) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege unless the security being so exercised,
converted or exchanged was acquired directly from the Company), (2) any
acquisition by the Company, (3) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (4) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A), (B) and (C) of subsection (iii)
of this Section 6.8(c); provided further, that for purposes of clause (2), if
any Person (other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall become the beneficial owner of more than 50% of the
Outstanding Common Stock or more than 50% of the Outstanding Voting Securities
by reason of an acquisition by the Company, and such Person shall, after such
acquisition by the Company, become the beneficial owner of any additional shares
of the Outstanding Common Stock or any additional Outstanding Voting Securities
and such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;
(ii) individuals who, as of the beginning of any consecutive 2-year period
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who subsequently becomes a director of the Company and whose election, or





--------------------------------------------------------------------------------






nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;
(iii) the consummation of a reorganization, merger or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which (A) all or substantially all of the individuals or
entities who are the beneficial owners, respectively, of the Outstanding Common
Stock and the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (B) no Person (other
than: the Company; any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, more than 50% of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, more than 50% of, respectively, the outstanding shares of common
stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors and (C) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or
(iv) the consummation of a plan of complete liquidation or dissolution of the
Company.
(v) To the extent an award is considered deferred compensation that is subject
to the requirements of Section 409A of the Code, a Change in Control under the
Plan shall not be deemed to have occurred unless such Change in Control is also
a “change in control event,” within the meaning of Section 409A of the Code.
6.9    No Right of Participation or Employment. No person shall have any right
to participate in this Plan. The Committee’s selection of a person to
participate in this Plan at any time shall not require the Committee to select
such person to participate in this Plan at any other time. Neither this Plan nor
any award made hereunder shall confer upon any person any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time without
liability hereunder.
6.10    Rights as Stockholder. No person shall have any right as a stockholder
of the Company with respect to any shares of Common Stock or other equity
security of the Company which is subject to an award hereunder unless and until
such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.
6.11    Stock Certificates. To the extent that this Plan provides for issuance
of certificates to reflect the issuance of shares of Common Stock, the issuance
may be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the rules of the New York Stock Exchange.





--------------------------------------------------------------------------------






6.12    Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.
6.13    Authority to Administer Sale of Shares. Notwithstanding any provision of
the Plan or Agreement issued under the Plan, the Company may, as administrator
on behalf of the Committee, and with reasonable notice and an opportunity to
elect to opt out of such treatment, administer the sale of shares, on behalf of
a Participant, subject to an award to cover the tax or other withholding
obligations associated with the vesting or exercise of an award, other than for
a Participant subject to Section 16(b) of the Securities Exchange Act of 1934
and rules thereunder.
Shares of Common Stock sold under this Section 6.13 shall be sold as soon as
practicable at the then current market price. To the extent the Company
administers the sale of shares of Common Stock, on behalf of Participants, under
this Section 6.13, shares of Common Stock may be sold as blocks and the sales
price for purposes of the Plan shall be the average market selling price of the
block. Also, where the Company administers the sale of shares of Common Stock,
on behalf of Participants, under this Section 6.13, the Company shall be
responsible for payment of the reasonable transaction and brokerage fees
associated with the sale. If all of a holder’s shares are sold under this
provision, the holder shall receive a cash payment of the proceeds less any
applicable taxes.
6.13    Deferral of Awards Under the Plan. Subject to the requirements of
Section 409A of the Code, the Committee or, to the extent delegated by the
Committee, the Company may permit all or any portion of any award under this
Plan to be deferred consistent with the requirements and restrictions in the
applicable jurisdiction. Notwithstanding any other provision of the Plan or any
Agreement to the contrary, any such award which is deferred and which would
otherwise consists of shares of Restricted Stock may be converted, as required
to permit the deferral of taxation, to Restricted Stock Units immediately prior
to their becoming granted and such Restricted Stock Units shall be settled in
shares as of the specified distribution date. Also, notwithstanding any other
provision of the Plan or any Agreement to the contrary, to the extent that a
Participant is eligible for Retirement and therefore would be eligible for
accelerated, continued or pro-rated vesting upon termination under his or her
individual Agreement, any such award which consists of shares of Restricted
Stock may be converted, as required to permit the deferral of taxation, to
Restricted Stock Units immediately prior to the Participant becoming eligible
for Retirement and such Restricted Stock Units shall be settled in shares as of
the specified distribution date.
6.14    Awards Subject to Clawback. The awards granted under this Plan and any
cash payment or shares of Common Stock delivered pursuant to an award are
subject to forfeiture, recovery by the Company or other action pursuant to the
applicable Agreement or any clawback or recoupment policy which the Company may
adopt from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.
6.15    Stock-Based Awards in Substitution for Awards Granted by Other Company.
Notwithstanding anything in this Plan to the contrary:
(a)    Awards may be granted under this Plan in substitution for or in
conversion of, or in connection with an assumption of, stock options, stock
appreciation rights, restricted stock, restricted stock units or other stock or
stock-based awards held by awardees of an entity engaging in a corporate
acquisition or merger transaction with the Company or any Subsidiary. Any
conversion, substitution or assumption will be effective as of the close of the
merger or acquisition, and, to the extent applicable, will be conducted in a
manner that complies with Section 409A of the Code. The awards so granted may
reflect the original terms of the awards being assumed or substituted or
converted for and need not comply with other specific terms of this Plan, and
may account for Common Stock substituted for the securities covered by the
original awards and the number of shares subject to the original awards, as well
as any exercise or purchase prices applicable to the original awards, adjusted
to account for differences in stock prices in connection with the transaction.





--------------------------------------------------------------------------------






(b)    In the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under the Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger.
(c)    Any Common Stock that is issued or transferred by, or that is subject to
any awards that are granted by, or become obligations of, the Company under this
Section 6.15 will not reduce the Common Stock available for issuance or transfer
under the Plan or otherwise count against the limits contained in Section 1.5 of
the Plan. In addition, no Common Stock that is issued or transferred by, or that
are subject to any awards that are granted by, or become obligations of, the
Company under this Section 6.15 will be added to the aggregate plan limit
contained in Section 1.5 of this Plan.


RULES OF THE OWENS CORNING
2016 STOCK PLAN
FOR THE GRANT OF RESTRICTED STOCK UNITS TO
EMPLOYEES IN FRANCE
Dated April 21, 2016
1.
Introduction.

The Board of Directors (the “Board”) of Owens Corning (the “Company”) has
established the Owens Corning 2016 Stock Plan as (the “U.S. Plan”), for the
benefit of certain employees of the Company, its parent and subsidiary
companies, including its French subsidiaries for which it holds directly or
indirectly at least 10% of the share capital (the “French Entities”).
Sections 1.3 of the U.S. Plan specifically authorizes the committee of Directors
who administers the U.S. Plan (the “Administrator”) to adopt, amend, suspend,
and revoke rules applicable to stock awards granted under the U.S. Plan
(including those in France) as it deems necessary or advisable to administer the
U.S. Plan for the purposes of satisfying applicable non-U.S. laws. The
Administrator has determined that it is necessary and advisable to establish a
sub-plan for the purpose of permitting restricted stock units to qualify for
favorable tax and social security treatment in France. The Administrator,
therefore, intends to establish a sub-plan of the U.S. Plan for the purpose of
granting restricted stock units which qualify for the favorable tax and social
security treatment in France applicable to shares granted for no consideration
under Sections L. 225-197-1 to L. 225-197-6 of the French Commercial Code, as
amended, to qualifying employees who are resident in France for French tax
purposes and/or subject to the French social security regime (the “French
Participants”). The terms of the U.S. Plan, as set out in Appendix 1 hereto,
shall, subject to the limitations in the following rules, constitute the Rules
of the Owens Corning 2016 Stock Plan for the Grant of Restricted Stock Units to
employees in France (the “French Stock Unit Plan”).
Under the French Restricted Stock Unit Plan, the qualifying employees will be
granted only restricted stock units as defined in Section 3 hereunder. The
provisions of Section 2 of the U.S. Plan permitting the grant of options,
incentive stock options, and stock appreciation rights are not applicable to
grants made under this French Restricted Stock Unit Plan. The grant of
restricted stock units is authorized under the Section 3 of the U.S. Plan.





--------------------------------------------------------------------------------






Definitions.
Capitalized terms not otherwise defined herein used in the French Restricted
Stock Unit Plan shall have the same meanings as set forth in the U.S. Plan. The
terms set out below will have the following meanings:
(a)
Restricted Stock Units.

The term “Restricted Stock Units” shall mean a promise by the Company to a
future issuance at the Vesting Date provided the individual remains employed as
of the Vesting Date, of one Share of the Company for each unit granted to the
French Participant, and subject to specific terms and conditions.
Notwithstanding any provisions of the U.S. Plan, Restricted Stock Units granted
under the French Restricted Stock Unit Plan will not give rise to dividend
equivalent payments prior to the Vesting Date nor shall a French Participant be
entitled to receive on vesting an amount in cash in lieu of Shares.
(b)
Grant Date.

The term “Grant Date” shall be the date on which the Administrator both (1)
designates the French Participants and (2) specifies the terms and conditions of
the Restricted Stock Units, including the number of Shares to be issued at a
future date, the conditions for the vesting of the Restricted Stock Units, and
the conditions of the transferability of the Shares once issued.
(c)
Vesting Date.

The term “Vesting Date” shall mean the date on which the Restricted Stock Units
become vested, as specified by the Administrator. In principle, the Shares
underlying the Restricted Stock Units are issued upon vesting. To qualify for
the French favorable tax and social security regime, such Vesting Date shall not
occur prior to the first anniversary of the Grant Date, as required under
Section L. 225-197-1 of the French Commercial Code, as amended, or in the French
Tax Code or in the French Social Security Code, as amended.
(d)
Closed Period.

The term “Closed Period” means:
(i)    Ten stock exchange trading days preceding and following the disclosure to
the public of the consolidated financial statements or the annual statements of
the Company; or


(ii)    Any period during which the corporate management of the Company possess
confidential information which could, if disclosed to the public, significantly
impact the quotation price of the Shares, until the end of ten trading days
following the date upon which the price information is made public.
If the French Commercial Code is amended after adoption of this French
Restricted Stock Units Plan to modify the definition and/or applicability of the
Closed Periods to French-qualified Restricted Stock Units, such amendments shall
become applicable to any French-qualified Restricted Stock Units granted under
this French Restricted Stock Units Plan, to the extent required by French law.
(e)
Disability.

The term “Disability” means disability as determined in categories 2 and 3 under
Section L. 341-4 of the French Social Security Code as amended.
(a)Filing requirements
The French Participants and their employer shall comply with the filing
requirements provided for by French tax law.
Entitlement to Participate.
(a)Subject to Sections 3 (b), (c) and (d) below, any French Participant who, on
the Grant Date of the Restricted Stock Units and to the extent required under
French law, is either employed under the terms and conditions of an employment
contract with the Company or a French Entity (“contrat de travail”)





--------------------------------------------------------------------------------






or who is a corporate officer of the Company (or of the French entity if the
Company is listed on a regulated market), shall be eligible to receive
Restricted Stock Units under the French Restricted Stock Unit Plan, provided
that he or she also satisfies the eligibility conditions of Section 5.1 of the
U.S. Plan.
Stock Units may not be issued to corporate officers of the French Entities,
other than the managing directors (e.g., Président du Conseil d’Administration,
Directeur Général, Directeur Général Délégué, Membre du Directoire, Gérant de
Sociétés par actions), unless the corporate officer is an employee of a French
Entity as defined by French law and is otherwise eligible to receive awards
under Section 5.1 of the U.S. Plan.
(b)Notwithstanding any provisions in the U.S. Plan to the contrary, Restricted
Stock Units may not be issued under the French Restricted Stock Unit Plan to
employees or corporate officers owning more than ten percent (10%) of the
Company’s share capital.
(c)Notwithstanding any provisions in the U.S. Plan to the contrary, a grant of
Restricted Stock Units may not result in a Company’s employee or officer holding
more than ten percent (10%) of the Company’s Shares.
(d)Notwithstanding any provisions in the U.S. Plan to the contrary, the number
of shares granted pursuant to Restricted Stock Units may not exceed 10% of the
Company’s share capital at any time.
(e)Notwithstanding any provisions in the U.S. Plan to the contrary, Restricted
Stock Units may not be granted to corporate officers under the French Restricted
Stock Unit Plan, unless employee share plans or profit sharing plans are
implemented to the benefit of all employees of the French branch of the Company,
if any, and at least 90% of the employees of the French Entities, in the
conditions described under Section L. 225-197-6 of the French Commercial Code.
Conditions of the Restricted Stock Units.
(f)
Grant of Restricted Stock Units.

To the extent the French requirement is applicable to the Company, the
Restricted Stock Units may be granted for 38 months following the approval of
the U.S. Plan by the shareholders of the Company (or any other period stated in
the U.S. Plan pursuant to the U.S. law). To the extent the provision does not
apply to the Company, the U.S. Plan provision shall apply.
(g)
Vesting of Stock Units.

Stock Units will not vest prior to the relevant anniversary of the Grant Date
specified by the Administrator and in any case will not vest prior to the first
anniversary of the Grant Date as defined under Section 2 above. However,
notwithstanding the above, in the event of the death or Disability of a French
Participant, all of his or her outstanding Restricted Stock Units shall vest and
Shares shall be issued as set forth in Sections 7 and/or 8 of this French
Restricted Stock Unit Plan.
(h)
Holding of Shares.

The French Participants must hold the Shares issued pursuant to the Restricted
Stock Units until the relevant anniversary of the Vesting Date specified by the
Administrator, if any, and in any case until the second anniversary of the Grant
Date, or such other period as is required to comply with the minimum mandatory
holding period applicable to shares underlying French-qualified restricted stock
units under Section L. 225-197-1 of the French Commercial Code, as amended or
under the French Tax Code or French Social Security Code as amended. This
holding period will continue to apply even after the French Participant is no
longer an employee or corporate officer of a French Entity.
In addition, notwithstanding any provisions in the U.S. Plan to the contrary,
Shares delivered upon the vesting date shall not be sold during certain Closed
Periods as provided for by Section L. 225-197-1 of the French Commercial Code,
so long as those Closed Periods are applicable to shares underlying
French-qualified restricted stock units.
(i)
French Participant’s Account.

The Shares issued to a French Participant shall be recorded in an account in the
name of the French Participant with the Company or a broker or in such other
manner as the Company may otherwise determine to ensure compliance with
applicable restrictions provided by law.





--------------------------------------------------------------------------------






(j)
Cash Dividends.

French Participants shall not be granted any cash dividends with respect to a
Restricted Stock Unit, applicable to the period commencing on the Grant Date and
terminating on the Vesting Date.
Non-transferability of Stock Units.
Notwithstanding any provision in the U.S. Plan to the contrary, the Restricted
Stock Unit is not transferable, except by will or by the laws of descent and
distribution, and the granting of the Company’s Shares may be claimed during the
life of the French Participant by the French Participant.
Adjustments and Change of Control.
In the event of adjustment or a Change of Control, adjustment to the terms and
conditions of the Restricted Stock Units or underlying Shares may be made in
accordance with the U.S. Plan. To the extent that such adjustments would violate
applicable French rules, it may result in the disqualification of the Restricted
Stock Units for purposes of the French favorable tax and social security regime.
In this case, the Administrator may decide at its discretion to lift the
restriction on sale of the underlying Shares.
Death.
Notwithstanding the provisions set forth in Section 5 above, in the event of the
death of a French Participant, the Restricted Stock Units held by the French
Participants at the time of death are transferable to the French Participant’s
heirs. The Company shall issue the underlying Shares to the French Participant’s
heirs, at their request, if such request occurs within six months following the
death of the French Participant, as provided for in the Restricted Stock Unit
Agreement. If the French Participant’s heirs do not request the issuance of the
Shares underlying the Restricted Stock Units within six months following the
French Participant’s death, the Restricted Stock Units will be forfeited.
The French Participant’s heirs may freely sell the Shares notwithstanding the
restriction on the sale of Shares set forth in Section 4(c) above to the extent
and as long as applicable under French law.
Disability.
In the event of the Disability of a French Participant, the Company shall issue
the underlying Shares to the French Participant at his/her request as provided
for in the Restricted Stock Unit Agreement.
The French Participant may freely sell the shares notwithstanding the
restriction on the sale of Shares set forth in Section 4(c) above.
Disqualification of French-qualified Restricted Stock Units.
If the Restricted Stock Units are otherwise modified or adjusted in a manner in
keeping with the terms of the U.S. Plan or as mandated as a matter of law and
the modification or adjustment is contrary to the terms and conditions of this
French Restricted Stock Unit Plan, the Restricted Stock Units may no longer
qualify as French-qualified Restricted Stock Units. If the Restricted Stock
Units no longer qualify as French-qualified Restricted Stock Units, the
Administrator may, provided it is authorized to do so under the U.S. Plan,
determine to lift, shorten or terminate certain restrictions applicable to the
vesting of the Restricted Stock Units or the sale of the Shares which may have
been imposed under this French Restricted Stock Unit Plan or in the Restricted
Stock Unit Agreement delivered to the French Participant.
Interpretation.
It is intended that Restricted Stock Units granted under the French Restricted
Stock Unit Plan shall qualify for the favorable tax and social security
treatment applicable to Restricted Stock Units granted under Sections L.
225-197-1





--------------------------------------------------------------------------------






to L. 225-197-6 of the French Commercial Code as amended, or under the French
Tax Code and the French Social Security Code as amended.
The terms of the French Restricted Stock Unit Plan shall be interpreted
accordingly and in accordance with the relevant provisions set forth by French
tax and social security laws, as well as the French tax and social security
administrations and the relevant guidelines released by the French tax and
social insurance authorities and subject to the fulfillment of legal, tax and
reporting obligations.
In the event of any conflict between the provisions of the French Restricted
Stock Unit Plan and the U.S. Plan, the provisions of the French Restricted Stock
Unit Plan shall control for any grants made to the French Participants under
this French Restricted Stock Unit Plan.
Should the Restricted Stock Units not benefit from the French tax and social
security favorable regime due to the French Participants’ failure to comply with
the provisions of this French Restricted Stock Unit Plan, the French Participant
shall be liable for the payment of resulting taxes and social security charges.
Employment Rights.
The adoption of this French Restricted Stock Unit Plan shall not confer upon the
French Participants or any employees of a French Entity, any employment rights
and shall not be construed as part of any employment contracts that a French
Entity has with its employees.
Amendments.
Subject to the terms of the U.S. Plan, the board reserves the right to amend or
terminate this French Stock Unit Plan at any time. Such amendments would only
apply to future grants and would not be retroactive.
Effective Date.
The French Restricted Stock Unit Plan is adopted and effective as of April 21,
2016.







